                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

NEGGE SALIM TURNER,                            )
                                               )
      Plaintiff,                               )
                                               )
v.                                             )        Case No. CIV-18-796-G
                                               )
CITY OF OKLAHOMA CITY et al.,                  )
                                               )
      Defendants.                              )

                                        ORDER

      Plaintiff Negge Salim Turner has brought this action seeking damages under 42

U.S.C. § 1983 against Defendants Kyle Holcomb, City of Oklahoma City, and Oklahoma

City Police Department (“OCPD”). On March 20, 2019, the Court dismissed Plaintiff’s

claims against Defendant Holcomb and also noted that Plaintiff’s claims against Defendant

OCPD are subject to dismissal. See Order of Mar. 20, 2019 (Doc. No. 24) (citing Currie

v. Okla. City Police Dep’t, No. CIV-08-194-HE, 2008 WL 1946787, at *1, *4 (W.D. Okla.

Apr. 30, 2008) (finding that “the Oklahoma City Police Department . . . is not a suable

entity for purposes of § 1983”)). The Court directed: “If Plaintiff chooses to proceed with

his claim against OCPD, he should submit a brief—no later than April 3, 2019—showing

why this claim should not be dismissed.” Id.

      As of the present date, Plaintiff has not responded or otherwise sought to retain his

claims against Defendant OCPD. Accordingly, the Court orders that Plaintiff’s claims

against Defendant OCPD are dismissed in their entirety without prejudice.
IT IS SO ORDERED this 12th day of April, 2019.




                                  2
